 1
     Roger D. Drake (SBN 237834)
     rdrake@drakeanddrake.com
 2   DRAKE & DRAKE, P.C.
     23679 Calabasas Road, Suite 403
 3   Calabasas, California 91302
 4   Telephone: 818.438.1332
     Facsimile: 818.475.1880
 5   Attorney for Plaintiff
 6   MCGREGOR W. SCOTT
 7   United States Attorney
     DEBORAH STACHEL
 8   Regional Chief Counsel, Region IX
 9
     MARGARET BRANICK-ABILLA
     Special Assistant United States Attorney
10         Social Security Administration
           160 Spear Street, Suite 800
11         San Francisco, CA 94105
12         Telephone: (415) 977-8929
           Facsimile: (415) 744-0134
13         Email: Margaret.Branick-Abilla@ssa.gov
     Attorneys for Defendant
14
15                        UNITED STATES DISTRICT COURT
16
                         EASTERN DISTRICT OF CALIFORNIA

17   LACOLE SPAULDING,                   )
18   on behalf of N.D.J. a minor,        ) CASE NO.: 1:18-cv-00325-GSA
                                         )
19          Plaintiff,                   )
20                                       ) STIPULATION FOR AWARD
     v.                                  ) OF EAJA FEES
21
                                         )
22   NANCY A. BERRYHILL, Deputy )
23   Commissioner for Operations,        )
     performing the duties and functions )
24   not reserved to the Commissioner of )
25   of Social Security,                 )
                                         )
26
            Defendant.                   )
27                                       )
28



                                          -1-
 1          IT IS HEREBY STIPULATED by and between the parties through their
 2   undersigned counsel, subject to the approval of the Court, that Plaintiff be awarded
 3   ONE THOUSAND SIX HUNDRED DOLLARS AND 00/100 ($1,600.00) under
 4   the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412(d), and no costs under 28
 5   U.S.C. § 1920. This amount represents compensation for all legal services rendered
 6   on behalf of Plaintiff by counsel in connection with this civil action, in accordance
 7   with 28 U.S.C. §§ 1920, 2412(d).
 8          After the Court issues an order for EAJA fees to Plaintiff, the government
 9   will consider the matter of Plaintiff's assignment of EAJA fees to Plaintiff's attorney.
10   Pursuant to Astrue v. Ratliff, 560 U.S. 568, 598, 130 S.Ct. 2521, 2252-53 (2010),
11   the ability to honor the assignment will depend on whether the fees are subject to
12   any offset allowed under the United States Department of the Treasury’s Offset
13   Program. After the order for EAJA fees is entered, the government will determine
14   whether they are subject to any offset.
15          Fees shall be made payable to Plaintiff, but if the Department of the Treasury
16   determines that Plaintiff does not owe a federal debt, then the government shall
17   cause the payment of fees to be made directly to ROGER DRAKE, pursuant to the
18   assignment executed by Plaintiff. Any payments made shall be delivered to
19   Plaintiff’s counsel.
20          This stipulation constitutes a compromise settlement of Plaintiff's request for
21   EAJA attorney fees and does not constitute an admission of liability on the part of
22   Defendant under the EAJA or otherwise. Payment of the agreed amount shall
23   constitute a complete release from, and bar to, any and all claims that Plaintiff
24   and/or Plaintiff’s counsel may have relating to EAJA attorney fees connection with
25   this action.
26          This award is without prejudice to the rights of Plaintiff’s counsel to seek
27   Social Security Act attorney fees under 42 U.S.C. § 406(b), subject to the savings
28   clause provisions of the EAJA.


                                               -2-
 1
 2   DATED: January 11, 2019       By: /s/ Roger D. Drake
                                   ROGER D. DRAKE
 3                                 Attorney for Plaintiff
 4
 5
     DATED: January 11, 2019       MCGREGOR W. SCOTT
 6                                 United States Attorney
 7
                                   DEBORAH STACHEL
                                   Regional Chief Counsel, Region IX
 8
 9
                                   By: /s/ Margaret Branick-Abilla
10                                 MARGARET BRANICK-ABILLA
11                                 Special Assistant United States Attorney
                                   Attorneys for Defendant
12
                                   [Per email authorization on 01/11/2019]
13
14
15
16   IT IS SO ORDERED.

17     Dated:   January 15, 2019              /s/ Gary S. Austin
18                                   UNITED STATES MAGISTRATE JUDGE

19
20
21
22
23
24
25
26
27
28



                                     -3-
